Citation Nr: 0831255	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-26 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.  He served in the Republic of Vietnam from November 1, 
1970 to July 9, 1971.  Notably, he was awarded the Purple 
Heart and Bronze Star Medals and Combat Infantryman's Badge.  
The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, wherein the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  The appellant timely appealed the RO's 
September 2004 rating action to the Board.


FINDINGS OF FACT

1.  The veteran died in May 2004.  The death certificate 
lists the immediate cause of his death as respiratory 
failure, due to (or as a consequence of) pancreatitis.  

2.  At the time of his death, service connection was not in 
effect for PTSD, evaluated as 50 percent disabling, and 
malaria and hemorrhoids, both evaluated as noncompensably 
disabling.

3.  Neither a chronic respiratory disability or pancreatitis 
were shown during active service or for many years afterward; 
respiratory failure and pancreatitis are not among the 
presumptive medical conditions related to herbicide exposure 
and there is no link between either condition and exposure to 
herbicides during service.




CONCLUSION OF LAW

Service connection for the veteran's cause of death is not 
warranted. 38 U.S.C.A. §§ 1110, 1116, 1310, 5103, 5107, (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

       Duty to Notify

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  

Proper notification should also invite the claimant to 
provide any evidence in his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  See, also, 
the United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004).  

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal. 
Id.  

With regard to the appellant's claim for service connection 
for the cause of the veteran's death decided in the decision 
below, VA provided the appellant with pre-adjudication notice 
on the Pelegrini II VCAA elements in letters, issued in June 
and July 2004.  The letters informed the appellant to let VA 
know of any evidence she thought would support her claim, 
that it was her responsibility to make sure that VA received 
all requested records not in the possession of a Federal 
entity, and told her where to send what "we need."  

In addition, the Court has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  By a June 2006 letter, the RO informed the appellant 
n of the Dingess elements involving disability ratings and 
effective dates.  Id.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  As stated above, the veteran was provided 
pre-adjudication VCAA notice via June and July 2004 letters.  
Id.  





       Duty to Assist

Regarding VA's duty to assist the appellant with her claim on 
appeal, the veteran's service medical records and post-
service private and VA medical reports , along with her 
statements have been associated with the claims files.  

Regarding the instant cause of death claim, as there is no 
medical evidence establishing any etiological relationship 
between any of the veteran's service-connected disabilities 
(i.e., PTSD, malaria and hemorrhoids) and his untimely 
demise, or that his fatal respiratory failure and 
pancreatitis are related to his active military service, to 
include the veteran's presumed exposure to Agent Orange, 
there is no reasonable possibility that a VA examination(s) 
would result in findings favorable to the appellant.  See, 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of her claim for service connection for the cause 
of the veteran's death discussed in the decision below.  


II.  Laws and Regulations

Service Connection-general criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned. 
38 C.F.R. § 3.303(b) (2007).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).  

       Cause of Death-Criteria

To prevail on the issue of entitlement to service connection 
for the cause of the veteran's death, the evidence must show 
that a disability incurred or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2007).  The service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).
	
       Agent Orange-criteria

As previously stated, the appellant also asserts that her 
husband's death may have resulted from Agent Orange exposure 
during his Vietnam service.  Under 38 U.S.C.A. § 1116(a)(2) 
and 38 C.F.R. § 3.309(e), as to veterans who served in 
Vietnam during a certain time period, certain diseases may be 
presumed to have resulted from exposure to certain herbicide 
agents such as Agent Orange.
VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes, Hodgkin's disease; chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma). Presumptive service connection for 
these disorders as a result of Agent Orange exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing 
law provides that a "veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975 shall be presumed to have been exposed during 
such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

According to the veteran's DD Form 214, he served in the 
Republic of Vietnam from November 1, 1970 to July 9, 1971; 
therefore, his exposure to toxic herbicides is conceded.  See 
38 U.S.C.A. §§ 1116, 1154 (West 2002).  The Board notes that 
respiratory disorders---as opposed to respiratory cancers-- 
and pancreatitis are not included in the list of diseases 
associated with exposure to certain herbicide agents.  
See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other disability for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 

III.  Analysis

The appellant asserts that service connection is warranted 
for the cause of the veteran's death.  Specifically, she 
contends that the veteran's exposure to Agent Orange in the 
Republic of Vietnam led to his development of pancreatitis---
the cause of his untimely death.  (see, VA Form 9, 
appellant's substantive appeal, received by the RO in July 
2004). 

The veteran's certificate of death indicates that he died in 
May 2004. The death certificate lists the cause of his death 
as respiratory failure, due to (or a consequent of) 
pancreatitis.  No other significant conditions were listed as 
contributing to death.

At the time of his death, service connection was in effect 
for PTSD, evaluated as 50 percent disabling, and malaria and 
hemorrhoids, both evaluated as noncompensably disabling.  

Service medical records include x-rays of the veteran's 
chest, performed in June 1971, which were negative.  In July 
1971, the veteran was hospitalized, in part, for acute 
bronchitis, organism undetermined.  When the veteran was 
examined for service separation one month later in August 
1971, his lungs and endocrine system were evaluated as 
"normal."  X-rays of the chest were reported as "normal."  
The veteran stated that he was in "Good" health.  On an 
August 1971 Report of Medical History, the veteran indicated 
that he had had asthma, shortness of breath, pain or pressure 
in the chest and chronic cough.  In the notes section of the 
report, the examining physician had  indicated that the 
veteran had had asthma, "SOB," chronic cough, and 
"pressure in chest" and bronchitis in 1971 without 
seqeulae.  These records do not contain any subjective 
complaints or clinical findings referable to any pathology of 
the pancreas.  

A longitudinal review of the voluminous post-service VA and 
private medical evidence, dating between 1981 to 2004, show 
that prior to his demise in May 2004, the veteran sought 
treatment for a host of unrelated medical problems.  In 
January 1990, he was diagnosed as having chronic obstructive 
pulmonary disease (COPD).  In March 2003, he was admitted to 
Duke University hospital for complications associated with 
pancreatitis, the disease which set in motion the events 
leading to his untimely demise in May 2004. 

None of the above-referenced VA and private medical records, 
however, contain an opinion indicating that the veteran's 
service-connected disabilities---PTSD, malaria, and 
hemorrhoids--substantially or materially contributed or 
caused his fatal respiratory failure and pancreatitis.  In 
addition, they do not relate the veteran's respiratory 
disorders, primarily diagnosed as COPD and asthma, and fatal 
pancreatitis to his period of active military service, to 
include his presumed exposure to Agent Orange in the Republic 
of Vietnam.  On the contrary, the veteran's terminal hospital 
reports contain a physician's statement that the fatal 
pancreatitis was the likely result of his therapy with 
cyclosporine, a drug the veteran took for his heart 
transplant. (see, terminal hospital reports, prepared by Duke 
University, dated in March to May 2005).  

While the veteran was treated for acute bronchitis during 
service in July 1971, it resolved leaving no chronic 
pulmonary disability.  In fact, when evaluated for service 
separation in August 1971, an examining of the veteran's 
lungs, to include x-rays of the chest, was normal.  As noted 
previously, the veteran was not treated for any problems of 
the pancreas during service.  In addition, the earliest 
medical evidence of any respiratory disorder and pancreatitis 
was in January 1990, when the veteran was diagnosed with 
COPD, and March 2004, respectively.  This is, at the 
earliest, approximately 19 years after separation from 
service in August 1971.  In view of this lengthy period 
without treatment, there is no evidence of continuity of 
symptomatology, and this weighs against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Furthermore, and as noted previously herein, there is no 
competent evidence showing or indicating that the veteran's 
respiratory failure and pancreatitis are related to his 
period of active military service.  The Board finds that the 
evidence is probative against direct service connection for 
the cause of the veteran's death.

It is important for the appellant to understand that the 
regulations contain a specific list of 11 medical conditions 
that are presumed to be related to exposure to Agent Orange.  
Pancreatitis, however, is not among this list of eleven 
conditions. 
See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The Board finds that the service record and post-service 
record provide evidence against this claim, outweighing her 
lay statements.

The Board must find that the preponderance of the evidence is 
against the claim that the veteran's cause of death, 
respiratory failure due to (or as a consequence of) 
pancreatitis was related to his period of military service, 
to include his presumed exposure to Agent Orange.  
Accordingly, the appellant's claim for service connection for 
the cause of the veteran's death must be denied.

The Board has considered the appellant's written statements 
offered in support of the argument that the veteran's cause 
of death should be service connected.  A layperson, however, 
is generally not capable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Neither COPD or pancreatitis are not capable of 
lay diagnosis, and lay testimony is not competent to prove a 
matter requiring medical expertise, such as an opinion as to 
medical causation.  

The Board has therefore determined that the appellant's 
written statements are outweighed by service medical records 
(which are silent for any clinical findings referable to the 
pancreas and show that the veteran had an acute bout of 
bronchitis in 1971 that resolved without leaving any chronic 
respiratory disability) and post-service medical evidence 
(indicating that COPD and pancreatitis began many years after 
service, and are devoid of evidence associating the cause of 
death with the veteran's period of active military service, 
to include his presumed Agent Orange exposure in the Republic 
of Vietnam), and that this evidence shows that service 
connection is not warranted for the veteran's cause of death.

In reaching the foregoing decision, the Board by no means 
wishes to minimize the appellant's loss, nor the veteran's 
distinguished combat service.  As discussed above, however, 
the law is dispositive in this matter.
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the veteran's death is 
denied. 



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


